 
Exhibit 10.1
 
FOURTH AMENDMENT TO STANDSTILL AND OPTION AGREEMENT


This FOURTH AMENDMENT TO STANDSTILL AND OPTION AGREEMENT (this “Fourth
Amendment”) effective this 6th day of June, 2011 (the “Effective Date”), is made
and entered into by and among Baxter Healthcare Corporation, a Delaware
Corporation with a place of business at One Baxter Parkway, Deerfield, IL 60015
(“BHC”), Baxter Healthcare S.A., a corporation organized under the laws of
Switzerland with a place of business at Thurgauerstrasse 130, 8152 Glattpark
(Opfikon) Switzerland (“BHSA”), Baxter Innovations GmbH, a corporation organized
under the laws of Austria with a place of business at Industriestrasse 67, 1221
Vienna, Austria (“Innovations” and, together with BHC and BHSA, “Baxter”) and
Medgenics, Inc., a Delaware corporation with a place of business at Teradion
Business Park, P.O. Box 14, Misgav 20179 Israel (“Medgenics”). Baxter and
Medgenics are each sometimes referred to herein as a “Party” and, collectively,
as the “Parties”.
BACKGROUND


WHEREAS, Baxter and Medgenics entered into that certain Standstill and Option
Agreement dated October 22, 2009 (the “Original Agreement”), as amended by that
certain First Amendment to Standstill and Option Agreement dated October 22,
2009, and further amended by that certain Second Amendment to Standstill and
Option Agreement dated December 29, 2009, and further amended by that certain
Third Amendment to Standstill and Option Agreement dated October 20, 2010 (the
“Third Amendment”) (as amended, the “Agreement”) pursuant to which inter alia
Baxter agreed to fund certain research and development activities to be
conducted by Medgenics relating to the application of Medgenics’ Biopump
Technology to produce human Factor VIII (hFVIII) protein;
 
WHEREAS, the Agreement expired pursuant to its terms as of April 21, 2011 (the
“Expiration Date”); and


WHEREAS, the Parties desire to reinstate the Agreement and further amend the
Agreement to provide for the continued development of Medgenics’ Biopump
Technology to produce human Factor VIII (hFVIII) on the terms set forth in this
Fourth Amendment.


NOW, THEREFORE, in consideration of the foregoing and such other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:


AGREEMENT


1.      Reinstatement and Incorporation of the Agreement. The Agreement and all
of its terms and conditions are hereby reinstated and confirmed in full as of
the date first above written, except as specifically set forth herein. All
capitalized terms which are not defined herein shall have the same meanings as
set forth in the Agreement, and the Agreement, to the extent not inconsistent
with this Fourth Amendment, is incorporated herein by this reference as though
the same was set forth in its entirety. To the extent any terms and provisions
of the Agreement are inconsistent with the amendments set forth in Paragraph 2
below, such terms and provisions shall be deemed superseded hereby. Except as
specifically set forth herein, the Agreement shall remain in full force and
effect and its provisions shall be binding on the Parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
 
2.
Amendment of the Agreement. The Agreement is hereby amended as follows:


 
a.
From and after the date of this Fourth Amendment, the provisions set forth in
the entirety of Section 2.b. of the Third Amendment shall no longer be in force
or effect. The Parties agree that Baxter will make the payment pursuant to the
terms and conditions set forth in subsection (d) of this Fourth Amendment.
Notwithstanding the foregoing, except as expressly set forth in subsection (d)
or, if applicable, subsection (e) of this Fourth Amendment, Medgenics agrees
that Baxter has no financial obligation to Medgenics.

 
 
b.
Promptly following the Effective Date of this Fourth Amendment, Baxter will
return to Medgenics the two incubators previously used for shipment of hFVIII
biopumps. Promptly after receipt of such incubators, Medgenics will use the
incubators to ship to Baxter’s facilities in Vienna, Austria 20 biopumps
developed by Medgenics (consisting of 17 hFVIII biopumps and 3 EPO biopumps)
(the “June Biopumps”). Medgenics shall use its reasonable good faith efforts to
ship the June Biopumps to Baxter within three weeks of the date that Medgenics
receives the incubators from Baxter. In the event that any of the June Biopumps
shall arrive damaged, Baxter shall immediately notify Medgenics and the parties
will in good faith determine whether new biopumps are required and also
determine whether the proposed experiments and related timing should be altered
in any way.

 
 
c.
Upon receipt of, the June Biopumps, Baxter shall perform certain experiments
using the June Biopumps in SCID mice as outlined on Exhibit A attached hereto
(the “Baxter SCID Experiments”). The JSC shall make such necessary adjustments
in the proposed experimental plan set forth on Exhibit A as the parties
determine is appropriate. Baxter shall use its good faith reasonable efforts to
complete the Baxter SCID Experiments within eight (8) weeks following Baxter’s
receipt of the June Biopumps (and the date on which the Baxter SCID Experiments
are actually completed shall be referred to as the “Validation Completion
Date”). The parties shall update each other on the progress of the work herunder
on a monthly basis or as otherwise deemed appropriate by the parties. Promptly
following the Validation Completion Date, Baxter shall provide to Medgenics a
report, in reasonable detail, setting forth the results of the Baxter SCID
Experiments and Medgenics will promptly provide to Baxter a report, in
reasonable detail, setting forth the results of the SCID mouse experiments
conducted by Medgenics.

 
 
d.
Baxter shall pay to Medgenics $75,000 for preparation of the June Biopumps
within 60 (sixty) days upon receipt of an invoice. Medgencis shall issue the
invoice within ten (10) days of delivery of the June Biopumps to Baxter pursuant
to clause b above.

 
 
e.
The Agreement, as amended hereby, shall terminate five (5) days after the
earlier of (i) Validation Completion Date and (ii) September 30, 2011, unless
Baxter shall have delivered the Option Notice as provided in Section 4.b. of the
Agreement on or prior to end of such 5-day period and within forty-five (45)
days of the delivery of the Option Notice, Baxter shall make payment of the
Option Payment. The Parties agree that Medgenics shall not be obligated to
perform any obligations or refrain from taking any actions under Section 2.a. of
the Agreement from and after the Expiration Date until and unless the
Negotiation Period is commenced as provided in Section 4.c. of the Original
Agreement. Notwithstanding the foregoing, nothing in this Fourth Amendment shall
amend, modify or limit the Parties obligations under Section 3.f. or the MCDA.

 

 
f.
Section 6 is hereby amended by deleting the section in its entirety and
replacing it with the following language:

 
 
 

--------------------------------------------------------------------------------

 
 
 
g.
The Parties have entered into a Mutual Confidential Disclosure Agreement,dated
March 17, 2009 (as the same may be amended, MCDA). Unless and until the Parties
execute a definitive agreement relating to any Further Transaction, all
information exchanged by the Parties meeting the definition of “Confidential
Information” as set forth in Section 1(a) of the MCDA will be deemed to be
“Confidential Information” covered by the terms of the MCDA.

 
 
3.
Effectuation.  The amendment to the Agreement contemplated by this Fourth
Amendment shall be deemed effective as of the date first written above upon the
full execution of this Fourth Amendment and without any further action required
by the Parties hereto.  There are no conditions precedent or subsequent to the
effectiveness of this Fourth Amendment.



 
4.
Counterparts.  This Fourth Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  One or more counterparts
of this Fourth Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.



[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Fourth Amendment]


           IN WITNESS WHEREOF, the Parties hereto have duly executed this Fourth
Amendment as of the date first above written.


BAXTER HEALTHCARE CORPORATION
 
MEDGENICS, INC.
     
By:
/s/ Ludwig N. Hantson  
By:
/s/ Andrew Pearlman
Name:
Ludwig N. Hantson  
Name:
Andrew Pearlman
Title:
CVP / President BioScience  
Title:
CEO



BAXTER HEALTHCARE S.A.
         
By:
/s/ Ignacio Martinez de Lecea    
Name:
Ignacio Martinez de Lecea    
Title:
Sr. Counsel ECEMEA          
By:
/s/ Yvo Aobli    
Name:
Yvo Aobli    
Title:
Director, Finance    



BAXTER INNOVATIONS GmbH
     
By:
/s/ Christian Hrobar  
Name:
Christian Hrobar  
Title:
Corporate Counsel  


 
By:
/s/ Mag. Ulrike Weiss  
Name:
Mag. Ulrike Weiss  
Title:
Human Resources

 
 

--------------------------------------------------------------------------------

 

Exhibit A
 to
Fourth Amendment to Standstill and Option Agreement


Baxter - Evaluation Study Proposal for Medgenics FVIII biopumps


I.           Prior to the Effective Date, Baxter will have determined FVIII base
activity in NOD SCID mice
 
Week 22 / 2011: Blood samples will be drawn from 4 male and 2 female NOD SCID
mice (several times) and FVIII activity will be measured by chromogenic assay in
week 23/2011.   Target date for confirmation of acceptable baseline
activity:  June 8.
Test :        Determination of FVIII by chromogenic
Duration:          1 week


II.          Proposed Evaluation Plan and timelines will ensue:
Baxter to implant Medgenics biopumps  in NOD SCID mice (non-hemophilic mice)
using the needle implantation technique which Baxter’s personnel learned at
Medgenics and tested at Baxter, per the following overall plan:
 
a.
Experimental implantation design - mice aged about 8 weeks :

 
 
1)
4 mice – subcutaneous implantation of 2 Factor VIII Biopumps

 
 
2)
4 mice – IP implantation of 2 Factor VIII Biopumps

 
 
3)
3 mice – subcutaneous implantation of 1 EPO Biopump

 
 
b.
Timelines (starting from receipt of Biopumps at Baxter in Vienna):

 
 
1)
In-vitro testing - media change upon receipt, sampled within first 3 days
thereafter

 
 
2)
Implantation and 4 weeks of follow-up – bleedings shall be taken for sampling
serum FVIII once per week

 
 
3)
After 4 weeks sacrifice mice and examine and photograph implant sites

 
 
4)
1 week of analysis

 
 
5)
1 week to generate report

 
Overall, project to last up to 8 weeks after delivery of Biopumps, for
experimental work, sample testing and final report by Baxter.  .

 
 

--------------------------------------------------------------------------------

 

III.         Timeline estimates:
 
1)
Wk 24

 
 
a.
Baxter ships two Incubators to Medgenics –

 
 
2)
Wk 24-26:  Preparation of Biopumps at Medgenics – approx. 2-3 weeks for
preparation.

 

 
3)
Wk 26:   a) Baxter receives NOD SCID mice (7 weeks old)

 

 
b)
Shipment of biopumps to Baxter (approximately 9-10 Days after harvest) -

 

 
4.)
Wk 26/27:

 
 
a.
Receipt of biopumps at Baxter, media exchange upon receipt - (24-48 hrs for
shipment):

 
 
b.
second media exchange and in vitro FVIII measurement 3 days after first media
exchange.

 

 
c. 
Sampling of blood for FVIII baseline measurement

 
5.)  Early week 28: Implantation of biopumps into NOD SCID mice –
 
6.)  Wks 28-32:  collection of blood samples and FVIII activity testing –Target
date for sacrifice of mice: week 32
 
7.)  Wks 33-34:  analysis, report writing – extra week fallback - Target date
for report completion:  week 36.

 
 

--------------------------------------------------------------------------------

 
 